Order granting in part and denying in part defendant’s motion for a bill of particulars modified by striking therefrom items 29, 31, 34 and 35, and as so modified affirmed, with ten dollars costs and disbursements to plaintiff. In so far as the defendant’s motion was denied the denial was proper as the particulars to which defendant is entitled are adequately covered by the items allowed by the Special Term which have been left undisturbed. In reference to items 29 and 31, those items were improperly allowed, as the complaint gives adequate detail with respect to the subject-matter of them. In so far as items 34 and 35 are concerned, they are not properly incorporated in a bill of particulars *792of the complaint herein as it contains no allegations to which they may be referred. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.